DETAILED ACTION
This Office action is regarding Applicant's claims filed 6 April 2022 to a prior Office action.  Claims 1-4 are pending.  
This Office Action is an Allowance after a Non-Final Rejection. 
Allowable Subject Matter
Claims 1-4 are allowed, as presented on 6 April 2022.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1 and 2, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The 35 U.S.C. 101 rejection and 112 rejection are overcome through amendments to the claim language. The acknowledged art of record [prior art teaches retention period of data before it is deleted like cited reference Kilian et al. (US 2005/0125411 A1) but does not teach maintenance set of data being file reference and data file, evaluation of them checking age of oldest storage set and recapturing data file] does not disclose, in combination, the steps in independent claims 1 and 2 of:
“performing for each file in the maintenance set of data the following actions for a current file in the maintenance set of data 
evaluating whether a kind of the current file is file reference or data file, when the kind of the current file is file reference, 
deleting the current file from the maintenance set, the data storage system thus recapturing the file reference; 
when the kind of the current file is data file, 
checking whether the current file is referenced in an oldest storage set of data in the retention set by checking each file reference in the oldest storage set to learn whether the file reference refers to the current file 
when there is no reference to the current file in the oldest storage set of data in the retention set, deleting the data file from the maintenance set of data, the data storage system thus recapturing the data file”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        

5/6/2022